Exhibit 10.1 CHANGE IN TERMS AGREEMENT THIS CHANGE IN TERMS AGREEMENT ("Agreement") is dated as of the 1 st day of November, 2013 and is executed by and among EVITTS RESORT, LLC (the “Borrower”); LAKES ENTERTAINMENT, INC. (the “Guarantor”); and CENTENNIAL BANK (the "Lender"). WHEREAS, Borrower executed and delivered to Lender on or about December 17, 2012 that certain $17,500,000 Secured Construction Promissory Note (the "Promissory Note"); Guarantor delivered that certain Unconditional Guaranty of even date therewith (the “Guaranty”); and Borrower and Guarantor delivered other documents related to the foregoing, referenced in the foregoing or otherwise applicable to the subject transaction (said documents, along with the Promissory Note, the Guaranty, and all documents describing or securing the obligations therein, including any and all prior amendments not specifically superseded hereby, being collectively referred to herein as the "Loan Documents"); and WHEREAS, the Borrower and Guarantor have requested that the Lender modify and amend the payment terms that are applicable to the Loan Documents, and the Lender is willing to accommodate the Borrower; NOW, THEREFORE, for and in consideration of the mutual covenants and conditions that are referenced and exchanged herein, and for other good and valuable consideration, the parties hereto, intending to be legally bound hereby, covenant and agree as follows: 1.
